DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2022 has been entered.

Response to Amendment
The Amendment filed 3 February 2022 has been entered.  Claims 1-3, 7, 12-18, and 20-25 remain pending in the application.  Claims 4, 5, 9-11, and 19 were previously withdrawn as being drawn to non-Elected Species.  The previous Office Action was mailed 30 November 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 6-8, 12-18, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6-8, 12-18, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 17 have been Amended to now recite “a tracer-containing region forming an integral part of the plug body” and “wherein a tracer-containing region forms an integral part of the plug body,” respectively.
Upon consultation with the Specification, the Office observes that there appears to exist no description of any distinction between an “integral” central part vs. a not “integral” central part of the plug body.  “Integral” is never mentioned, and rather, the disclosure appears to merely state “In some examples, the tracer-containing region may be embedded and/or encapsulated in and/or within a remainder of the plug body. Such a configuration may permit and/or facilitate release of tracer material 140 subsequent to destruction and/or dissolution of the remainder, or of at least a region of the remainder, of the plug body. As an example, tracer-containing region 130 may be positioned within plug body 120 such that at least a threshold fraction of the plug body dissolves prior to exposure of the tracer material to the wellbore fluid and/or prior to release of the tracer material into the wellbore fluid” ([0035]), which appears to describe the “central” limitation.  Similarly, Figs. 2 and 4 merely depict wherein the tracer-containing region is a (central) part of the plug body, but provide no basis to ascertain an “integral” vs. a not “integral” part.  In contrast, Figs. 2 and 4 plainly support and describe a “central” portion of the plug body being the tracer-containing region 130.
First, it is unclear if this limitation should be given patentable weight distinct from the tracer-containing region being located at a “central” portion of the plug body, and if so, what this limitation would require separate from the “central” limitation.  For example, it is unclear if an “integral” central tracer-containing region requires some particular structure(s) or composition(s) in order to be considered “integral” and that would somehow differentiate it from other central tracer-containing regions which would somehow not be “integral” to the plug body.  Accordingly, this renders the claim scope Indefinite.
Second, because “integral” is not described in the disclosure, the possibility of distinction between an “integral” central tracer-containing region vs. a not “integral” central tracer-containing region appears to raise New Matter not present in the original Written Description.
Claims 2, 3, 6-8, 12-16, 18, and 20-25 are rejected by dependency, also failing to clarify the claim scope in a manner supported by the original disclosure.
For examination purposes, claims will be read as though providing a tracer-containing region that is “located at a central portion of the plug body” also provides a tracer-containing region that forms “an integral part of the plug body.”  In response, Applicant may simply remove this feature (e.g., “(ii) a tracer-containing region ”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 12-18, and 20-26 are rejected under 35 U.S.C. 103 as obvious over Fripp (2018/0252067) (cited previously) in view of Sherman (2018/0087369) (cited previously in Conclusion of Office Action mailed 30 August 2021).
Regarding independent claim 1, Fripp discloses A hydrocarbon well (abstract “wellbore isolation device” and Figs. 1-5), comprising: 
a wellbore that extends within a subsurface region ([0015] “wellbore 114 extends from surface 108 of well 102”); 
a downhole tubular that extends within the wellbore and defines a tubular conduit (e.g., casing as in Fig. 1); 
a plug positioned within the tubular conduit (e.g., Fig. 2 and [0021] “a frac plug 210”), wherein the plug includes: 
(i) a plug body (Fig. 2 and [0021] “the frac plug 210 includes a mandrel 202 that defines a flow passage 204”) and an expansion structure arranged about the plug body (Fig. 2 and [0032] “The second identification tag 220b and the packer element 224 which encloses the second identification tag 220b, are disposed within a portion of the frac plug 210 constructed from a material that dissolves at a slower rate than the dissolution rate of the wedge portion 222”), the expansion structure being operable to form a fluid seal that fluidly isolates a region of the tubular conduit uphole from the fluid seal from a region of the tubular conduit downhole from the plug body (i.e., by virtue of being a packer element 224); and 
(ii) a tracer-containing region, the tracer-containing region comprising a tracer material (Fig. 2 and [0022] “third identification tag 220c” where [0029] “the identification tags 220a, 220b, 220c, and 220d release chemical agents such as, but not limited to dyes and chemical tracers”), wherein at least 50 volume percent of the plug body must dissolve prior to exposing the tracer-containing region and releasing the tracer material (as depicted in Fig. 3, packer element 224 must >50 vol% dissolve before releasing second identification tag 220c); and 
a tracer detection structure configured to detect the tracer material within a produced fluid stream that is produced from the hydrocarbon well ([0047] “the system 400 includes one or more detectors, such as the inline detector 124a and the collection container detector 124b to monitor fluid circulation along the fluid flow path 406 and the return fluid flow path 410”)
Regarding the tracer-containing region that is located at a “central” portion of the plug body (and thus also “integral”), Fripp discloses various locations for chemical tracers in the identification tags 220a, 220b, 220c, and 220d ([0022] and Fig. 2) and “Identification tags 220a, 220b, 220c, and 220d are used to identify of the frac plug 210 after the frac plug has been partially or completely dissolved. In particular, each of the identification tags 220a, 220b, 220c, and 220d provides a tool for identifying the frac plug 210 and components thereof” ([0026]) and “The inline detector 124a includes sensors operable to detect the 
However, Fripp fails to disclose wherein any of the ID tags 220a-220d are located in a central portion of the plug body.
Sherman teaches “degradable or dissolving tools and devices that include one or more tracer elements (e.g., tracer chemicals, chemical elements, particles, tags [RFID, physical tag, microdevice, etc.], etc.) that are released upon the partial or full dissolution of the degradable component, and which can be detected at the surface to ensure the desired degradation or removal of the degradable component as well as hydraulic access to that stage” (abstract) used in “a degradable component (e.g., a tool, a component of a tool, a valve, a plug, frac ball, pipe, sleeves, casting, etc.)” ([0018]) wherein “The system as set forth in Example 1 releases tracer elements continuously during degradation/dissolution of the degradable component, and requires knowledge of the total flow of fluid past the degradable component and a recovery of a known percentage of the tracer element to assess the complete or desired amount of removal of the degradable component in the well. Such information can be facilitated by adding the tracer element at a select depth in the degradable component (such as the center of a degradable component [e.g., frac ball, etc.]) […] for example, below the element or seal and the mandrel in a dissolvable frac or bridge plug such that when the tracer element is detected, it is known that the degradable component has been sufficiently degraded” ([0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp to place another ID tag with tracer at “the center of a degradable component” such as Fripp’s frac plug, in order to facilitate the information to “assess the complete or desired amount of removal of the degradable component in the well” (as in Sherman) (thereby including:
“(ii) a tracer-containing region [forming an integral part of the plug body and] located at a central portion of the plug body, the tracer-containing region comprising a tracer material, wherein at least 50 volume percent of the plug body must dissolve prior to exposing the tracer-containing region and releasing the tracer material”).  For example, Fripp would be readily adapted to this by placing an additional ID tag with tracer within the “center” of the degradable mandrel 202 during manufacturing.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding independent claim 17, Fripp discloses A method of operating a hydrocarbon well (abstract “wellbore isolation device” and Figs. 1-5), wherein the hydrocarbon well includes a wellbore that extends within a subsurface region ([0015] “wellbore 114 extends from surface 108 of well 102”), a downhole tubular that extends within the wellbore and defines a tubular conduit (e.g., casing as in Fig. 1), and a plug positioned within the tubular conduit (e.g., Fig. 2 and [0032] “The second identification tag 220b and the packer element 224 which encloses the second identification tag 220b, are disposed within a portion of the frac plug 210 constructed from a material that dissolves at a slower rate than the dissolution rate of the wedge portion 222”; “plug” can also refer to both wedge portion 222 and packer element 224 together), the method comprising: 
actuating the plug to form a fluid seal within the tubular conduit (e.g., Fig. 2 and [0021] “the frac plug 210 includes a solid interior and an expandable external sealing element operable to expand to engage the wall of the wellbore 114 to create an isolation at the location of the frac plug 210”), the plug including a plug body (Fig. 2 and [0021] “the frac plug 210 includes a mandrel 202 that defines a flow passage 204”) and an expansion structure arranged about the plug body (Fig. 2 and [0032] “The second identification tag 220b and the packer element 224 which encloses the second identification tag 220b, are disposed within a portion of the frac plug 210 constructed from a material that dissolves at a slower rate than the dissolution rate of the wedge portion 222”), wherein the actuating includes expanding the expansion structure to engage the downhole tubular (i.e., by virtue of being a packer element 224), the tracer-containing region comprising a tracer material (Fig. 2 and [0022] “third identification tag 220c” where [0029] “the identification tags 220a, 220b, 220c, and 220d release chemical agents such as, but not limited to dyes and chemical tracers”); 
dissolving at least 50 volume percent of the plug body and thereby exposing at least a portion of the tracer-containing region (as depicted in Fig. 3, packer element 224 must >50 vol% dissolve before releasing second identification tag 220c);
releasing the tracer material from the tracer-containing region upon dissolving the at least 50 volume percent of the plug body (as depicted in Fig. 3, packer element 224 must >50 vol% dissolve before releasing second identification tag 220c); 
producing a produced fluid stream, which includes the tracer material, from the hydrocarbon well (e.g., [0035] “the substantially insoluble material has an increased flow resistance and will more easily be carried in the produced fluid”); and 
detecting, with a tracer detection structure of the hydrocarbon well, the tracer material within the produced fluid stream ([0047] “the system 400 includes one or more detectors, such as the inline detector 124a and the collection container detector 124b to monitor fluid circulation along the fluid flow path 406 and the return fluid flow path 410”).
Regarding the tracer-containing region that is located at a “central” portion of the plug body (and thus also “integral”), Fripp discloses various locations for chemical tracers in the identification tags 220a, 220b, 220c, and 220d ([0022] and Fig. 2) and “Identification tags 220a, 220b, 220c, and 220d are used to identify of the frac plug 210 after the frac plug has been partially or completely dissolved. In particular, each of the identification tags 220a, 220b, 220c, and 220d provides a tool for identifying the frac plug 210 and components thereof” ([0026]) and “The inline detector 124a includes sensors operable to detect the released dyes or chemical tracers and determine which the identification tag 220a, 220b, 220c, and/or 220d has been exposed to the wellbore fluid” ([0029]).
However, Fripp fails to disclose wherein any of the ID tags 220a-220d are located in a central portion of the plug body.
Sherman teaches “degradable or dissolving tools and devices that include one or more tracer elements (e.g., tracer chemicals, chemical elements, particles, tags [RFID, physical tag, microdevice, etc.], etc.) that are released upon the partial or full dissolution of the degradable component, and which can be detected at the surface to ensure the desired degradation or removal of the degradable component as well as hydraulic access to that stage” (abstract) used in “a degradable component (e.g., a a plug, frac ball, pipe, sleeves, casting, etc.)” ([0018]) wherein “The system as set forth in Example 1 releases tracer elements continuously during degradation/dissolution of the degradable component, and requires knowledge of the total flow of fluid past the degradable component and a recovery of a known percentage of the tracer element to assess the complete or desired amount of removal of the degradable component in the well. Such information can be facilitated by adding the tracer element at a select depth in the degradable component (such as the center of a degradable component [e.g., frac ball, etc.]) […] for example, below the element or seal and the mandrel in a dissolvable frac or bridge plug such that when the tracer element is detected, it is known that the degradable component has been sufficiently degraded” ([0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp to place another ID tag with tracer at “the center of a degradable component” such as Fripp’s frac plug, in order to facilitate the information to “assess the complete or desired amount of removal of the degradable component in the well” (as in Sherman) (thereby including:
“actuating the plug to form a fluid seal within the tubular conduit, the plug including a plug body and an expansion structure arranged about the plug body, wherein the actuating includes expanding the expansion structure to engage the downhole tubular, and wherein a tracer-containing region [forms an integral part of the plug body and] is located at a central portion of the plug body, the tracer-containing region comprising a tracer material; 
dissolving at least 50 volume percent of the plug body and thereby exposing at least a portion of the tracer-containing region; 
releasing the tracer material from the tracer-containing region upon dissolving the at least 50 volume percent of the plug body”).  For example, Fripp would be readily adapted to this by placing an additional ID tag with tracer within the “center” of the degradable mandrel 202 during manufacturing.
Regarding claim 2, Fripp discloses wherein the plug includes a soluble plug configured to at least partially dissolve responsive to fluid contact with a wellbore fluid that extends within the wellbore ([0032] “The second identification tag 220b and the packer element 224 which encloses the second identification tag 220b, are disposed within a portion of the frac plug 210 constructed from a material that dissolves at a slower rate than the dissolution rate of the wedge portion 222”).
Regarding claims 3 and 7, as in claim 1, Fripp discloses a mandrel 202 that is most of the plug body and Sherman teaches the tracer-containing region in the center of the degradable tool.  Accordingly, this provides:
(claim 3) wherein the plug includes a plug body that defines at least 50% of an overall volume of the plug; and/or
(claim 7) wherein at least one of: 
(i) the tracer-containing region is embedded within a remainder of the plug body; and 
(ii) the tracer-containing region defines an external surface of the plug body.
Regarding claims 12-14 and 20-22, Fripp discloses “multiple wellbore isolation devices 110a, 110b, and 110c, which are respectively positioned at zone boundaries of zones 112a, 112b, and 112c of a wellbore 114” ([0015]; see also Fig. 1), wherein, regarding the wellbore isolation device 110a, “the frac plug 210 includes a first identification tag 220a, a second identification tag 220b, a third identification tag 220c, and a fourth identification tag 220d” ([0022]) wherein “each of the identification tags 220a, 220b, 220c, and 220d includes a specific dye or chemical tracer” and “The inline detector 124a includes sensors operable to detect the released dyes or chemical tracers and determine which the identification tag 220a, 220b, 220c, and/or 220d has been exposed to the wellbore fluid” ([0029]), which presumably applies to each wellbore isolation device 110a, 110b, and 110c each having different collections of different tracers.  Fripp further discloses “For example, the first identification tag 220a is disposed within the wedge portion 222 of the frac plug 210 and may be released from the frac plug 210 after a first period of time. The first identification tag 220a includes not only the identification of the frac plug 210 but also the identification of the wedge portion 222 of the frac plug 210. An operator, upon receiving signals from the RFID chip of the first identification 210a, would not only identify the frac plug 210, but would also identify that the wedge portion 222 of the frac plug 210 has partially and/or completely dissolved” ([0031]) and “As such, if the operator obtains a signal from the first identification tag 210a but not from the second identification tag 220b, the operator would be able to deduce that the second component of the frac plug 210 has not yet dissolved. Conversely, if the operator obtains a signal from the second identification tag 210b, but not from the first identification tag 210a, the operator would be able to deduce that both the first and the 
(claim 12) wherein the hydrocarbon well includes a plurality of plugs spaced-apart along a length of the tubular conduit, wherein each plug of the plurality of plugs forms a corresponding fluid seal and includes a corresponding tracer material; and further
(claim 13) wherein the plurality of plugs includes at least a first plug and a second plug, and further wherein at least one of: 
(i) the first plug includes a first tracer material and the second plug includes a second tracer material that differs from the first tracer material, 
(ii) the first plug includes the corresponding tracer material at a first concentration and the second plug includes the corresponding tracer material at a second concentration that differs from the first concentration; and 
(iii) the first plug includes a first mass of the corresponding tracer material and the second plug includes a second mass of the corresponding tracer material, wherein the second mass differs from the first mass; and/or
(claim 14) wherein the tracer detection structure is configured to identify which plug of the plurality of plugs releases a given corresponding tracer material based, at least in part, on at least one of: 
(i) a property of the given corresponding tracer material; 
(ii) a chemical identity of the given corresponding tracer material; 
(iii) a concentration of the given corresponding tracer material; and 
(iv) an amount of the given corresponding tracer material; and/or
(claim 20) wherein the hydrocarbon well includes a plurality of plugs spaced-apart along a length of the tubular conduit, wherein each plug of the plurality of plugs forms a corresponding fluid seal with the downhole tubular and includes a corresponding tracer material, and further wherein each plug of the plurality of plugs includes at least one of: 
(i) a chemically different corresponding tracer material; 
(ii) a different concentration of the corresponding tracer material; and 
(iii) a different total mass of the corresponding tracer material; and further
(claim 21) wherein the method further includes identifying a given plug of the plurality of plugs based, at least in part, on at least one of: 
(i) an identity of the corresponding tracer material; 
(ii) a concentration of the corresponding tracer material within the produced fluid stream; 
(iii) a total mass of the corresponding tracer material within the produced fluid stream; 
(iv) a magnetic property of the corresponding tracer material; and 
(v) an electrical property of the corresponding tracer material; and further
(claim 22) wherein the identifying includes at least one of: 
(i) identifying an absolute location of the given plug within the tubular conduit; 
(ii) identifying a location of the given plug within the tubular conduit relative to the other plugs of the plurality of plugs; and 
(iii) identifying which plug of the plurality of plugs released the corresponding tracer material.
Regarding claims 15, 16, and 25, Fripp discloses “the system 400 includes one or more detectors, such as the inline detector 124a and the collection container detector 124b to monitor fluid circulation along the fluid flow path 406 and the return fluid flow path 410. In one of such embodiments, the inline detector 124a and the collection container detector 124b are operable to monitor fluid flow rate along the fluid flow path 406 and the return fluid flow path 410 by determining the rate of travel of the identification tags. In some embodiments, the inline detector 124a and the collection container detector 124b are operable to detect presence of identification tags along the return fluid flow path 410” ([0047]) for detecting “a radio-frequency identification (RFID) chip, a near field communication transmitter, a chemical tracer, or a similar component that is suitable for identifying the frac plug” ([0014]).  Accordingly, Fripp anticipates:
(claim 15) wherein the tracer detection structure is configured to at least one of: 
(i) detect a concentration of the tracer material within the produced fluid stream; 
(ii) detect a presence of the tracer material within the produced fluid stream; 
(iii) detect a magnetic property of the tracer material within the produced fluid stream; and 
(iv) detect an electrical property of the tracer material within the produced fluid stream; and/or
(claim 16) wherein the tracer detection structure includes at least one of: 
(i) a chemical detector configured to detect the tracer material based, at least in part, on a chemical identity of the tracer material; and 
(ii) a radiation detector configured to detect radioactivity of the tracer material within the produced fluid stream; and/or
(claim 25) wherein the detecting includes at least one of: 
(i) detecting a presence of the tracer material within the produced fluid stream; 
(ii) detecting a concentration of the tracer material within the produced fluid stream; 
(iii) detecting the concentration of the tracer material within the produced fluid stream as a function of time; 
(iv) detecting a chemical identity of the tracer material; 
(v) detecting a magnetic property of the tracer material; and 
(vi) detecting an electrical property of the tracer material.
Regarding claim 18, Fripp discloses wherein the detecting includes verifying the at least partial destruction of the plug ([0026] “Identification tags 220a, 220b, 220c, and 220d are used to identify of the frac plug 210 after the frac plug has been partially or completely dissolved”; also see [0047] “the inline detector 124a and the collection container detector 124b may further be operable to obtain 
Regarding claims 23 and 24, Fripp discloses wherein the method further includes comparing an identity of the corresponding tracer material to a tracer material database, which correlates an identity of each corresponding tracer material to a corresponding plug of the plurality of plugs (e.g., [0029] “The inline detector 124a includes sensors operable to detect the released dyes or chemical tracers and determine which the identification tag 220a, 220b, 220c, and/or 220d has been exposed to the wellbore fluid”; also see [0050] “At step 514, the detector, or a controller determines whether all of the identification tags of the dissolvable frac plugs have been detected”).
However, Fripp fails to disclose detecting an obstruction based on detecting and lack of detecting tracers and determining an approximate location.
Nevertheless, the dissolvable wellbore isolation devices themselves are also obstructions.  For example, Sherman teaches “A major concern of operators in using degradable tools is the ability to ensure that the tool has completely degraded and is no longer blocking or obstructing flow” (abstract) and further “If gas pockets, tar, or other contaminants block access to the components formed of degradable and/or dissolvable materials, or if the salt content, temperature, or conditions of the brine are wrong for the proper degrading and/or dissolving of the component, the component can remain in the well and flow communication in the well can be reduced or prevented” ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fripp to include determining one of the dissolvable wellbore isolation devices is providing an undesired obstruction in its known location downhole, based on detecting tracers from the other dissolvable wellbore isolation devices and lack of tracers from the obstructing dissolvable wellbore isolation device, and taking steps to remove the undesirably obstructing dissolvable wellbore isolation device, in order to “ensure that the tool has completely degraded and is no longer blocking or obstructing flow” (thereby including:
(claim 23) wherein the method further includes comparing an identity of the corresponding tracer material to a tracer material database, which correlates an identity of each corresponding tracer material to a corresponding plug of the plurality of plugs, and further wherein the method includes detecting an obstruction within the tubular conduit based, at least in part, on a detection of the corresponding tracer material from the given plug and lack of detection of another corresponding tracer material from another plug that is downhole from the given plug; and further
(claim 24) wherein the method further includes determining an approximate location of the obstruction based, at least in part, on a location of the given plug within the tubular conduit and a location of the other plug within the tubular conduit).
Regarding claim 26, Fripp discloses “the frac plug 210 includes a first identification tag 220a, a second identification tag 220b, a third identification tag 220c, and a fourth identification tag 220d” ([0022]) wherein “each of the identification tags 220a, 220b, 220c, and 220d includes a specific dye or chemical tracer” and “The inline detector 124a includes sensors operable to detect the released dyes or chemical tracers and determine which the identification tag 220a, 220b, 220c, and/or 220d has been exposed to the wellbore fluid” ([0029]).
However, Fripp fails to disclose a radioactive tracer, specifically.
Nevertheless, radioactive tracers and means of detecting these are rather well-known in the art.  For example, Sherman teaches “the use of degradable or dissolving tools and devices that include one or more tracer elements (e.g., tracer chemicals, chemical elements, particles, tags [RFID, physical tag, microdevice, etc.], etc.) that are released upon the partial or full dissolution of the degradable component” (abstract) wherein “The one or more tracer molecules can include at least one of fluorescent molecules, UV-active molecules, isotopically enriched molecules (e.g., molecules having mass spectra distinct from non-isotopically enriched molecules, etc.), radiolabeled molecules, radioactive molecules, metal nanoparticles, hydrophobic molecules, hydrophilic molecules, rare earth nanoparticles, phosphorescent or fluorescent nanoparticles, stable isotopes, and combinations thereof” and “the releasable tracer molecules can include molecules that are radioactive and thus detectable by a scintillation counter” ([0015]).
wherein the tracer material includes a radioactive tracer material,” in order to provide suitable and well-known tracers embedded within a dissolvable tool.

Response to Arguments
Applicant’s arguments filed 3 February 2022 with respect to claims rejected under 35 USC § 102 over Fripp have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made under 103 over Fripp in view of Sherman, and the arguments do not apply to the combination being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674